—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), dated August 16, 1999, as granted the defendant’s motion for summary judgment dismissing the complaint on the ground that the plaintiff Karen DeRuiter did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant made a prima facie showing of entitlement to judgment as a matter of law. In opposition, the plaintiffs failed to raise a triable issue of fact as to whether the plaintiff Karen DeRuiter sustained a serious injury within the meaning of Insurance Law § 5102 (d). The medical evidence submitted by the plaintiffs failed to establish that her injuries were causally related to the motor vehicle accident (see, La Rue v Tucker, 247 AD2d 702). Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.